United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40955
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOEL CARRILLO-MONJEZ,
also known as Jorge Campos,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:05-CR-17-1
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Joel Carrillo-Monjez (Carrillo) appeals the sentence he

received for illegally reentering the United States after

deportation, in violation of 8 U.S.C. § 1326.   Carrillo argues

that the district court misapplied the Sentencing Guidelines by

characterizing his state felony conviction for possession of

cocaine as an “aggravated felony” for purposes of U.S.S.G.

§ 2L1.2(b)(1)(C).    Carrillo’s argument is unavailing in light of

circuit precedent.    See United States v. Hinojosa-Lopez, 130 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40955
                                -2-

691, 693-94 (5th Cir. 1997).   Carrillo argues that this circuit’s

precedent is inconsistent with Jerome v. United States, 318 U.S.

101 (1943).   Jerome, however, preceded Hinojosa-Lopez; this court

is bound by the precedent of previous panels absent “an

intervening Supreme Court case explicitly or implicitly

overruling that prior precedent.”    See United States v. Short,

181 F.3d 620, 624 (5th Cir. 1999).

     Carrillo also challenges the constitutionality of § 1326(b)

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

Carrillo’s constitutional challenge is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998).   Although

Carrillo argues that Almendarez-Torres was incorrectly decided

and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).   Carrillo

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.